         Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLUMBIA



JOHN ERIN BINNS                            )

                                           )

Plaintiff.                                 )

                                           )

v.                                         )

                                           )

FEDERAL BUREAU OF                          )

INVESTIGATION                              )

Washington DC, 20535                       )

                                           )     Case No: 1:20-cv-03554 (CJN)

DEPARTMENT OF JUSTICE                      )

Washington DC, 20530                       )

                                           )

CENTRAL INTELLIGENCE AGENCY                )

Washington DC, 20505                       )

                                           )

US SPECIAL OPERATIONS COMMAND              )

7701 Tampa Point Blvd                      )

MacDill AFB, FL 33621                      )

                                           )

Defendants.                                )
         Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 2 of 14




                                          AMENDED COMPLAINT


         1. This is an action under the Freedom of Information Act, 5 USC § 552 (“FOIA”) and

         the Privacy Act, 5 USC § 552a (“PA”). Plaintiff John Erin Binns seeks to compel the

         Federal Bureau of Investigation (“FBI”), the Department of Justice (“DOJ”), US Special

         Operations Command (“USSOCOM”), and the Central Intelligence Agency (“CIA”) to

         comply with their obligations under FOIA and the Privacy Act.


                                           JURISDICTION AND VENUE


         2. The court has jurisdiction over this action pursuant to 28 USC § 1331, 5 USC §

         552a(g)(1)(B) and 5 USC § 552(a)(4)(B) . Venue lies in this district under 5 USC §

         552(a)(4)(B) and 5 USC § 552a(g)(5).


                                                          PARTIES


         3. Plaintiff John Erin Binns is a 21 year old victim of government experimentation and

         harassment, an ISIS terror suspect, and a resident of Izmir, Turkey. Plaintiff is a bona fide

         victim of two different conspiracies known as “gang stalking” and “electromagnetic

         torture”.1


         4. Plaintiff is a US citizen who was born in Virginia.



1
  The harassment targeting Plaintiff included but was not limited to: illegal wiretaps and unauthorized disclosure of
the resulting intercepted communications, hiring strangers to shout death threats at Plaintiff on a daily basis, spyware
infections and hacking on Plaintiff’s electronic devices, overt photography using professional cameras with the flash
turned on, defamation campaigns against Plaintiff by individuals who worked as informants for the CIA, assaults
and sleep deprivation torture using microwave directed energy weapons, drugging incidents which caused
gastrointestinal and mental problems, and the bribery of Plaintiff’s former friends and associates with Bitcoin
payments. The CIA appears to be using a modern version of a psychological warfare technique called Zersetzung,
which was an East German Stasi government program to repress alleged political opponents and drive them to
suicide or incarceration.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 3 of 14




5. Plaintiff is currently under investigation by the FBI’s Anchorage field office for his

alleged participation in the Satori botnet conspiracy. The FBI is investigating or has

investigated Plaintiff for his alleged involvement in other cybercrime cases as well.


6. Defendants DOJ, CIA and USSOCOM are agencies within the meaning of 5 USC §

552(f) and 5 USC § 552a(a)(1).


                              FACTUAL BACKGROUND


7. In 2017, Plaintiff’s Skype account was subpoenaed by the FBI after an FBI

Confidential Human Source (“CHS”) and CIA informant named Azaiah Crosswhite gave

Plaintiff’s Skype username to his handler.


8. When Plaintiff’s Skype account was subpoenaed, he had his Skype location set to

“Latakia, Syria”, and an email address (“Email #1”) was tied to his account.


9. The FBI was able to find Plaintiff’s real identity, as Plaintiff had previously used Email

#1 on his US passport application in 2015.


10. Because Plaintiff had his Skype location set to “Latakia, Syria”, the FBI believed that

Plaintiff was living in Syria and opened a terrorism investigation against him.


11. The FBI sent sixteen requests through the Europol Information System and

INTERPOL asking for information on Plaintiff’s whereabouts and his border crossings.


12. On October 11, 2017, Arthur Gong from the Department of Homeland Security

interrogated Plaintiff at London Heathrow Airport regarding his alleged travel to Syria.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 4 of 14




13. From November 2017 to January 2018, Plaintiff was allegedly a member of the Satori

botnet conspiracy.


14. Three of the participants in the Satori botnet conspiracy (Aaron Sterritt, Logan

Shwydiuk and Kenneth Currin Schuchman) were indicted in the District of Alaska by the

DOJ in 2018 and 2019.


15. In 2018, Plaintiff left the United States and went to Izmir, Turkey through Canada and

the Netherlands.


16. The CIA placed Plaintiff under physical and electronic surveillance while he was in

Izmir. Several of Plaintiff’s mobile phones were hacked and infected with spyware using

0-day software exploits, and Plaintiff’s computer monitor was wiretapped by CIA

contractors operating a TEMPEST receiver from a nearby apartment.


17. 0-day exploits are cyberattacks which use software vulnerabilities unknown to the

manufacturer of a device and antivirus companies in order to remotely take control of a

computer.


18. A TEMPEST receiver is any device which picks up electromagnetic emissions from a

computer monitor and enables the user to view whatever is displayed on the monitor.


19. Plaintiff was assigned the CIA cryptonym “RAVEN”.


20. The CIA contractors who were hired to place Plaintiff under physical surveillance

broke into unoccupied apartments near Plaintiff’s home using lockpicking tools.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 5 of 14




21. In 2018, two CIA contractors broke into an unoccupied apartment facing Plaintiff’s

bedroom. They then recorded a naked video of Plaintiff, which was later used to try and

blackmail Plaintiff into working for the CIA. This video was shown to both Azaiah

Crosswhite and Kenneth Currin Schuchman.


22. In July 2018, Kenneth Currin Schuchman was working as an FBI CHS and CIA

informant. Schuchman attempted to entrap Plaintiff on child pornography charges and

tried to make Plaintiff buy Stinger missiles from a fake website operated by the FBI.

Schuchman also attempted to make Plaintiff click on a link to a website which contained

a 0-day exploit.


23. From August 2018 to July 2019, Plaintiff was repeatedly stalked and maliciously

harassed by CIA contractors, in violation of 18 USC § 2261A.


24. On several occasions, Plaintiff observed a male CIA contractor shining a red laser

pointer into his room using a gun scope. On other occasions, Plaintiff observed the CIA

contractors pointing a brick shaped device with buttons (a psychotronic weapon) at his

head. Sometimes the CIA contractors would be wearing night vision goggles.


25. A psychotronic weapon is any portable device which uses extremely low frequency

amplitude modulated SHF/EHF microwaves in order to remotely interfere with a target’s

nervous system.


26. On one occasion in 2018, Plaintiff saw a male CIA contractor aiming a paint sprayer

at Plaintiff’s bedroom window. Plaintiff then remembers feeling dizzy and witnessing

two men breaking into his home. Plaintiff later woke up in his bed. Plaintiff believes that
         Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 6 of 14




        he was drugged using some type of anesthetic gas or spray by CIA contractors so that

        they could break into his home.


        27. On multiple occasions in 2018 and 2019, Plaintiff was half-asleep in his bed and

        witnessed CIA contractors bringing a microwave oven with no door (a microwave oven

        weapon) out onto a balcony facing his bedroom. Plaintiff remembers observing a man

        plugging the oven into an extension cord and aiming it at his sleeping body. Plaintiff then

        felt a burning and shocking sensation over his entire body. On several other occasions,

        the CIA contractors pointed a microwave oven magnetron with a metal horn from the

        same balcony and shocked Plaintiff while he was in bed.


        28. On one occasion in 2018, Plaintiff saw a male CIA contractor pointing a gun shaped

        device at his bedroom window. The CIA contractor then fired the device and a ball of

        energy came out of it, causing the windows in Plaintiff’s bedroom to shake. Plaintiff

        believes that the device was a pulsed energy projectile weapon.


        29. On one occasion in 2019, Plaintiff observed two CIA contractors pointing a laser

        microphone on a tripod at his bedroom window, while Plaintiff was speaking to someone

        over the phone. Azaiah Crosswhite then repeated parts of this private conversation back

        to Plaintiff over Snapchat.


        30. On July 1, 2019, Plaintiff was lured onto a ferry and became the target of an

        attempted extrajudicial killing by Turkish intelligence (“MIT”) agents in Izmir, Turkey,

        as the CIA had falsely communicated to MIT that Plaintiff was an ISIS member. 2
2
 Plaintiff was told to board a ferry, tell nobody where he was going and leave his cell phone at home by a
now-deceased Turkish intelligence informant named Ozkan Eroglu. When the ferry arrived at its destination,
Plaintiff avoided getting kidnapped and having his body dumped in the ocean by asking a bystander to call an
ambulance.
         Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 7 of 14




         31. Plaintiff escaped from the MIT agents by hiding in Alsancak Nevvar Salih Isgoren

         hospital. When Plaintiff’s name was entered into the emergency room computer, Azaiah

         Crosswhite’s name and the words “Cock Sucker” appeared on the computer.3 Five police

         cars and a group of MIT agents then came to the hospital, and Plaintiff was forcibly

         injected with haloperidol.


         32. The attempt by CIA officers to have Plaintiff killed on July 1, 2019, violates Part 2.11

         of Executive Order 12333 (prohibition on assassinations) and 18 USC § 241 (conspiracy

         against rights).


         33. On July 6, 2019, Plaintiff was abducted from the Munich Airport police station in

         Germany by fake Bavarian State Police officers (MIT agents) and taken to an

         unauthorized black site operated by Turkish intelligence in Taufkirchen Vils, Germany

         (48.345942, 12.137754).4 Plaintiff was then thrown in a neurotoxic gas room. This was

         videotaped and livestreamed as a “destruction video” to a group of CIA officers, Azaiah

         Crosswhite (a FBI CHS and CIA informant), Jared Fazah (a CIA informant), and Justin

         Anglin (a CIA cover agent). Delta Force soldiers were waiting on the second floor of the

         building in order to drive Plaintiff to a US military base and place him on a rendition

         plane to Anchorage Airport. The DOJ planned on indicting Plaintiff in the District of

         Alaska shortly before his rendition to Anchorage, however, the rendition was canceled.5
3
  Emergency room computers at public hospitals in Turkey are connected to a system called POLNET, which is used
for checking whether a patient has any active criminal warrants or appears on a wanted list.
4
  Other individuals were kidnapped within Germany by Turkish intelligence agents wearing fake police uniforms
and permanently brain damaged at this location. Although the aforementioned building is part of a legitimate
psychiatric hospital, Turkish intelligence took over the management of this facility at some point in time prior to
2019.
5
  Plaintiff was “saved” by a staff member who turned off the fan in his room and the rendition was canceled, but if
the plan had actually been carried out, prosecutors in the District of Alaska were going to claim that Plaintiff was
mentally incompetent and force him to take a plea deal for approximately 10 years in prison, as part of the U.S.
Government’s covert and unlawful plan to neutralize and “get rid” of Plaintiff. Plaintiff’s mother was also offered 5
million dollars in Bitcoin by the CIA to conceal the torture and rendition.
         Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 8 of 14




        Plaintiff does not believe that the German government authorized this operation.6 Plaintiff

        was also tortured at the black site by Turkish intelligence. A woman at the black site

        would play tape loops over a loudspeaker, point to a photograph of a man with Down

        syndrome and say “this is you” to Plaintiff, and use a psychotronic weapon which looked

        like a stereo speaker to give Plaintiff epileptic seizures.


        34. In October 2019, Plaintiff received multiple email messages from FBI Special Agent

        Elliott Peterson. One of these messages asked Plaintiff to call Peterson so that they could

        talk about the Satori botnet case, and another one of these messages implied that Peterson

        was attempting to get the Turkish police to cooperate in the investigation against Plaintiff.


        35. In November 2019, Plaintiff attempted to board a flight to Germany from Antalya

        Airport in Turkey. Plaintiff was interrogated by the Turkish police, and Plaintiff noticed

        that one of the Turkish police officers had a document open on their phone. This

        document had the logo of the CIA, classification markings, and text. Plaintiff believes

        that the CIA sent out an alert to multiple countries stating that he is an ISIS terrorist.


        36. Several of Plaintiff’s friends and associates have also been targeted by the CIA, in

        some cases illegally. O.H.A., a US citizen and resident of Dearborn Heights, Michigan,

        was interrogated at Ben Gurion Airport in Israel by CIA agents in 2018 and had his rental

        home in Switzerland broken into and ransacked. O.H.A. later began to be visited by FBI

        agents on a weekly basis and his cellular phone was hacked by the CIA using 0-day

        exploits. O.H.A. was intimidated by the FBI agents and told to stop communicating with

        Plaintiff. K.B., a US citizen and resident of North Liberty, Iowa, was illegally arrested by
6
 Germany’s Federal Criminal Police Office (Bundeskriminalamt) told Plaintiff that they had no advance knowledge
of the kidnapping and rendition operation. A request for information was later sent to the FBI by the
Bundeskriminalamt but no response was received.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 9 of 14




his local police department in 2018 and driven to a CIA-run mental hospital

approximately 3 hours away. K.B. was then held in a neurotoxic gas room for several

hours and later taken by ambulance to another hospital, where he was falsely diagnosed

with schizophrenia. V.I.L., a Bulgarian citizen and resident of Sofia, Bulgaria, caught

CIA contractors with surveillance equipment in a vacant apartment near his home after

trying to assist Plaintiff in 2019.


        COUNT I - F-2019-02258, F-2020-00756: Violation of FOIA/PA - CIA


37. Plaintiff repeats and realleges paragraphs 1-36 inclusive.


38. On August 14, 2019, Plaintiff filed a FOIA/Privacy Act request with the CIA

(“F-2019-02258”) seeking all records on himself and additional records related to his

surveillance, harassment, kidnapping and torture.


39. Approximately one month later, Plaintiff received a reply from the CIA for

F-2019-02258. The CIA replied with a Glomar response for the portion of F-2019-02258

asking for all records on Plaintiff, and requested additional information regarding the

other items in Plaintiff’s request.


40. Plaintiff mailed the additional information that was requested from him (a copy of his

kidnapping story) to the CIA.


41. On February 14, 2020, Plaintiff received a final response for F-2019-02258. Plaintiff

timely appealed this response and the prior denial of his Privacy Act request to the CIA

on the same day.
        Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 10 of 14




         42. In 2020, Plaintiff filed a FOIA request (“F-2020-00756”) with the CIA seeking

         information pertaining to the use of neurotoxic gas rooms by the CIA and foreign

         intelligence services, and also “retard-making”7.


         43. Plaintiff later received a final response for F-2020-00756, which he appealed on

         March 19, 2020.


         44. More than 20 working days have passed since the CIA received Plaintiff’s appeals for

         F-2019-02258 and F-2020-00756, and the CIA has not yet made a final determination on

         the appeals, in violation of 5 USC § 552(a)(6)(A)(ii).


         45. Pursuant to 5 USC § 552(a)(6)(C)(i), Plaintiff is deemed to have exhausted his

         administrative remedies for F-2019-02258 and F-2020-00756.


         46. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

         552a(d)(1).


         47. Pursuant to 50 USC § 3141(c)(1), operational files are not exempt from being

         searched for responsive records concerning Plaintiff, as Plaintiff is a US citizen who is

         requesting information on himself pursuant to the provisions of FOIA and the Privacy

         Act.


         48. The CIA is improperly withholding records responsive to Plaintiff’s requests.


                      COUNT II - 1466006-001: Violation of FOIA/PA - FBI and DOJ


7
 “Retard-making” is the little-known practice of giving individuals who learn government secrets brain damage
using neurotoxin injections. This procedure is frequently performed in Turkish public hospitals by doctors who
cooperate with the secret services. Plaintiff speculates that the substances used could include domoic acid, which
causes amnesic shellfish poisoning, or strychnine.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 11 of 14




49. Plaintiff repeats and realleges paragraphs 1-36 inclusive.


50. In 2020, Plaintiff filed a FOIA/PA request (“1466006-001”) with the FBI seeking any

and all records on himself.


51. The FBI later responded to 1466006-001 and claimed that no records regarding

Plaintiff were found in their systems, even though records pertaining to do actually exist.


52. On September 18, 2020, Plaintiff filed a timely appeal for 1466006-001 through the

DOJ Office of Information Policy’s Entellitrak portal.


53. Plaintiff’s appeal number for 1466006-001 is A-2020-01946.


54. More than 20 working days have passed since Plaintiff submitted his appeal for

1466006-001 and the DOJ has not released any records to Plaintiff or responded in any

way.


55. Pursuant to 5 USC § 552(a)(6)(C)(i), Plaintiff is deemed to have exhausted his

administrative remedies for 1466006-001.


56. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

552a(d)(1).


57. The FBI and DOJ are improperly withholding records responsive to Plaintiff’s

request.


              COUNT III - 2021-007: Violation of FOIA/PA - USSOCOM


58. Plaintiff repeats and realleges paragraphs 1-36 inclusive.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 12 of 14




59. On October 16, 2020, Plaintiff submitted a FOIA/PA request through the USSOCOM

website requesting the following information:


   ● All information on John Erin Binns DOB 01/30/2000 (CIA code name RAVEN).

   ● All information regarding the Delta Force operation in Germany on July 6, 2019


60. Tracking number 2021-007 was assigned to Plaintiff’s FOIA/PA request.


61. More than 20 working days have passed since Plaintiff submitted his initial request to

USSOCOM and they have not released any records to Plaintiff or responded in any way,

in violation of 5 USC § 552(a)(6)(A)(i).


62. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

552a(d)(1).


63. USSOCOM is improperly withholding records responsive to Plaintiff’s request.


                  COUNT IV - 21-014: Violation of FOIA/PA - DOJ


64. Plaintiff repeats and realleges paragraphs 1-36 inclusive.


65. On October 8, 2020, Plaintiff submitted a FOIA/PA request to the DOJ National

Security Division (“NSD”) via email at nsdfoia@usdoj.gov requesting any and all

records on himself, and any and all records in which his name is mentioned. Plaintiff’s

request was later assigned tracking number 21-014.


66. More than 20 working days have passed since Plaintiff submitted his initial request to

the DOJ NSD and they have not released any records to Plaintiff or responded in any

way, in violation of 5 USC § 552(a)(6)(A)(i).
   Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 13 of 14




   67. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

   552a(d)(1).


   68. The DOJ is improperly withholding records responsive to Plaintiff’s request.


                               PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests that this Court:

   (1) Declare that Defendants CIA, DOJ, FBI and USSOCOM have violated FOIA/PA.

(2) Order Defendants CIA, DOJ, FBI and USSOCOM to conduct thorough searches for the

                               records that Plaintiff has requested.

    (3) Order Defendants CIA, DOJ, FBI and USSOCOM to produce all records that are

    responsive to Plaintiff’s FOIA/PA requests and Vaughn indices of any withheld records.

(4) Refer this matter to the US Attorney’s Office for prosecution due to violations of 18 USC

   § 2261A (stalking), 18 USC § 2332a (use of weapons of mass destruction), and 18 USC §

                                241 (conspiracy against rights).

             (5) Grant any further relief as this court may deem just and proper.




I declare under penalty of perjury under the laws of the United States of America that the
                               foregoing is true and correct.
Case 1:20-cv-03554-CJN Document 13-1 Filed 07/06/21 Page 14 of 14




                                                /s/ John Erin Binns
                                                John Erin Binns
                                                1775/4 Sk No 3/1
                                                Karsiyaka, Izmir
                                                35580
                                                Turkey


                                                binnsjohn84@gmail.com
                                                +905488575356
